        .   '
                     Case 1:17-cv-04327-LLS-RWL Document 231 Filed 06/29/21 Page 1 of 2
..:-'
b "" ,. ._ ...I•,I GI"....•~   e 1:17-cv-04327-LLS-RWL Document 226 Filed 06/22/21 Page 1 of 2


                                                                                           . USDC SD:SY '
                                                                                             DOCUMENT
                UNITED STATES DISTRICT COURT                                                 ELECTRONIC \LL Y FILED
                SOUTHERN DISTRICT OF NEW YORK
                                                                                             DOC#: __________
                ··----------------------------------------- --------------X
                                                                                             DATEFILED: t/z.1/ 1,,,I
                MICHAEL DARDASHTIAN, individuaUy and
                on behalf of COOPER SQUARE, LLC a/k/a
                COOPER SQUARE VENTURES,
                LLC, NDAP, LLC and CHANNELREPLY,                              Case No 17 Civ.4327 (LLS)(RWL)

                                                           Plaintiffs,
                                  -against-                                   STIPULATION OF DISMISSAL
                                                                              WITH PREJUDICE AND
                DAVID GITMAN, ACCEL COMMERCE, LLC,                            WITHOUT COSTS AS TO ALL
                DALVA VENTURES, LLC, KONSTANTYN                               PARTIES
                BAGAIEV, OLESKSII GLUKHAREV and
                CHANNEL REPLY, INC.,
                                          Defendants.
                ---------------- ·-----   · -----·   ------·   ·----------X
                DAVID GITMAN, individually, and on behalf of
                COOPER SQUARE VENTURES, LLC, and
                NDAP, LLC,
                                 Counterclaim Plaintiffs,

                                  -against-

                MICHAEL DARDASHTIAN,

                                          Counterclaim Defendant.

                --------------------------· . ------· ..•. ·-------------X

                STIPULATION OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS AS TO
                ALL PARTIES
    Case 1:17-cv-04327-LLS-RWL Document 231 Filed 06/29/21 Page 2 of 2
         Case 1:17-cv-04327-LLS-RWL Document 226 Filed 06/22/21 Page 2 of 2




         IT IS HEREBY STIPULATED AND AGREED ~y and between all parties and/or their
re e tive counsels that the above-captioned action is hereby dismissed with prejudice and




               di, Esq. (B02401)
Attorrie s r Plaintiffs and
Third Party efendant
                                                   S~gdt;:;.~)
                                                   Attorneys for Defendants and
                                                   Third Party Plaintiffs
Guaglardi & Meliti, LLP                            Sim & DePaola> LLP
365 West Passaic Street, Ste 130                   42-40 Bell Blvd., Ste 201
Rochelle Park, NJ 07662                            Bayside, NY 11361
Tel: 20tf.4J-4100                                  Tel: 718-281!040 0
Dated:   \'l.A{\                                   Dated:   6       721
                                                              11..,,J




                                                                S()-ORDER£D.:


                                                                ~ l ..sl&k-
                                                                     u.s~o.J."~ · ·
                                                                                G   1~1 I Z1
